Citation Nr: 0621929	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  00-23 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ear abscess/infection.

2.  Validity of withholding due to military retired pay.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1965.  Thereafter he served in the reserves and his 
active duty for training included the period of July 16, 
1988, to July 30, 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Washington, DC.

The issue of the validity of withholding of military retired 
pay is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

In January 2006 correspondence the veteran expressed the 
desire to initiate an increased rating claim for his 
residuals of Bell's palsy.  It appears he also wishes to file 
a secondary service connection claim for hypertension and a 
claim to reopen for diabetes mellitus.  These claims are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Competent medical evidence indicates the veteran had an 
ear infection in July 1988 while he was on active duty for 
training.

2.  Competent medical evidence does not reveal a diagnosis of 
a current right ear disability.





CONCLUSION OF LAW

Service connection is not warranted for residuals of a right 
ear abscess/infection.  38 U.S.C.A. §§ 101, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Claim

Only "veterans" are entitled to VA compensation under 
38 C.F.R. §§ 1110 and 1131 (West 2002).  Generally, to 
establish status as "veteran" based on active duty for 
training (ACDUTRA), a claimant must establish that he was 
disabled resulting from an injury incurred in or disease 
contracted during the line of duty during that period of 
active duty for training.  38 U.S.C.A. §§ 101(2), (24) (West 
2002); 38 C.F.R. §§ 3.1(d), 3.6(a) (2005); Paulson v. Brown, 
7 Vet. App. 466, 470 (1995).  However, as the claimant in the 
instant case had a period of active duty prior to his period 
of ACDUTRA, he has been referred to as a veteran in this 
appeal.

While on ACDUTRA, the evidence of record indicates the 
veteran was treated for an ear infection on July 22, 1988.  
Specifically, the veteran complained of pain and tingling and 
he was diagnosed with otitis (or an inflammation, Bucklinger 
v. Brown, 5 Vet. App. 435, 437 (1993)).  See March 1989 
neurology letter.  However, the current competent medical 
evidence fails to reveal a chronic disability involving the 
right ear.  See e.g. May 2005 VA examination report (notating 
a negative history for tinnitus, hearing loss, or any 
otalgia).  A diagnosis of a current chronic disability is 
requisite for service connection.  See Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  While the veteran argues service 
connection is warranted for pain and tingling as a result of 
his 1988 ear infection, his assertions are not that of a 
trained medical professional and are not competent evidence 
of a current, chronic disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  Absent competent medical 
evidence of a current right ear disability, the weight of the 
evidence is against the veteran's claim and this appeal must 
be denied.

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005).  

The veteran filed his claim prior to the enactment of current 
law addressing the duty to notify and assist.  However, the 
veteran was subsequently informed by letter in March 2003 of 
the principles of service connection, the evidence he was 
expected to provide, the evidence VA would seek, and 
requested to identify or submit any of the needed evidence.  
See also March 2002 letter.  He was similarly notified by 
letter in January 2005 and additionally specifically 
requested to submit any evidence pertinent to his claim he 
had in his possession while letters issued in March 2006 
notified him of the criteria for establishing a disability 
rating and an effective date.  He has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  Under these 
circumstances, the Board is satisfied that any issue as to 
the timing of the notice was harmless.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The veteran was afforded a VA examination in 
connection with this claim.  While the examiner did not give 
an etiology opinion as requested in the November 2004 Board 
memorandum, the examination report shows that no chronic 
disability of the right ear was diagnosed and an additional 
remand for an etiological opinion for a disability that has 
not been diagnosed would serve no useful purpose and would 
only impose unnecessary burdens on VA and the veteran.  See 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

Military reserve records, including the veteran's period of 
ACDUTRA from which this claim arises is of record, are of 
record and he was notified by letter in July 2002 that 
service medical records from his period of active duty in the 
1960s could not be obtained.  See 38 C.F.R. § 3.159(e) 
(2005).  Identified private and VA medical records as well as 
a transcript of the August 2004 hearing before the 
undersigned has been associated with the claims file.  As the 
veteran has not identified or authorized VA to obtain any 
additional evidence pertinent to this claim, no further 
assistance to the veteran regarding development of evidence 
is required.


ORDER

Service connection for residuals of a right ear 
abscess/infection is denied.


REMAND

In January 2006 the veteran was notified of the award of 
service connection and resulting award amounts for right 
facial weakness, epiphora of the right eye, and loss of sense 
of taste.  In April 2006, the veteran voiced disagreement of 
the withholding of some of his monetary benefits due to 
retired military pay.  See 38 C.F.R. § 20.302 (2005).  In 
Manlicon v. West, 12 Vet. App. 238 (1999), the Court 
indicated that in a case in which a veteran expressed 
disagreement in writing with a decision by an agency of 
original jurisdiction and the agency of original jurisdiction 
failed to issue a statement of the case (SOC), the Board 
should remand the matter for issuance of an SOC.  

Accordingly, this case is REMANDED for the following action:

After compliance with all due process 
concerns raised by the evidence of 
record, a SOC should be issued to the 
veteran and his representative concerning 
the validity of the withholding due to 
military retired pay.  The veteran should 
be advised of the necessity of filing a 
timely substantive appeal if he wants the 
Board to consider the claim.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


